PER CURIAM.
The judgment in this case was entered July 19, 1890, and the order denying a new trial was made and entered March 16, 1891. On the twenty-first day of July, 1891, the defendants filed and thereafter served a notice of appeal from said judgment and order. The respondents now move to dismiss the appeals upon the ground that neither of them was taken within the time prescribed by law. As the appeal from the judgment was not taken within a year after its entry, and the appeal from the order denying a new trial was not taken until more than sixty days after its entry, the motions must be granted; and it is so ordered.